Citation Nr: 0909952	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1978.  The    Veteran also had unverified periods of 
duty as a member of the Arkansas Army National Guard, from 
January 1981 to June 1982. 

This matter on appeal to the Board of Veterans' Appeals 
(Board) arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In a July 2006 decision, the Board denied the Veteran's claim 
for service connection for a heart disorder.

The Veteran appealed the Board's July 2006 decision to the 
United States Court of Appeals for Veteran's Claims (the 
Court). In a memorandum decision of June 2008, the Court 
vacated and remanded the Board's July 2006 decision.

In December 2008, the Veteran testified during a hearing 
before the undersigned    Veteran's Law Judge at the RO; a 
transcript of that hearing is of record.

The Board notes that the Veteran, in a November 2004 
statement, appears to raise a claim of service connection for 
hypertension.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service treatment records reflect treatment 
for chest pain during  active service, a June 1981 private 
medical record reflects that the Veteran was diagnosed with 
pericarditis, and a February 1982 Reserve periodic 
examination report reflects that the Veteran complained of 
chest pain, palpitation or pounding heart, and heart trouble; 
objective medical evidence reflects that the Veteran has a 
current heart disorder classified as cardiomyopathy, and the 
medical opinion evidence is at least in relative equipoise on 
the question of whether the current heart disorder is 
medically related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for cardiomyopathy are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the Veteran's claim for 
service connection for a heart disorder, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.

II.  Analysis

The Veteran contends that he has a heart disorder that had 
its initial onset during his active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (Court) held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that a grant of service connection for a heart disorder is 
warranted.

Service treatment records reflect that in November 1976 the 
Veteran was seen for complaints of chest pain.  The 
impression was pleuritic type pain.   

A June 1981 Conway County Hospital record reflects that the 
Veteran was seen for complaints of chest pain with left arm 
numbness.  The Veteran was admitted to "CCH".  He was 
diagnosed with low grade viral pericarditis.  

A February 1982 Army Reserve report of medical history 
reflects that the Veteran indicated he had pain or pressure 
in his chest, palpitation or pounding heart, and heart 
trouble.  The examiner noted that the Veteran had 
pericarditis in June 1981- recovered, palpitation-pounding 
heart-with pericarditis.  Corresponding physical examination 
revealed that the Veteran's heart was evaluated as clinically 
normal, no chest x-ray was performed.

An April 1995 Conway County Hospital record reflects that the 
Veteran was assessed with tachycardia with a history of 
pericarditis.  

In the Veteran's April 2003 substantive appeal, he asserted 
that while on active duty for two weeks, he got sick and was 
hospitalized for inflammation of his heart.  He furthered 
that he has been treated several time since that episode and 
was told that his heart was beating twice the normal rate and 
his pulse was irregular.  

A January 2004 VA outpatient record reflects that the Veteran 
was seen for complaints of resting chest pain, associated 
with shortness of breath.  The Veteran reported an episode of 
pericarditis in 1981 and since has had frequent episodes of 
substernal chest pain at rest that radiates to the left arm.  
He stated that he had been hospitalized three times for such 
episodes, two of which he was told were pneumonia.  The 
episodes are at rest, have lasted up to three hours are 
relieved with nitroglycerin, are associated with shortness of 
air and happen about once a month.  There had been no 
increase in frequency or intensity since 1981.  No history of 
a cardiac workup.  Clinical course noted that due to the 
atypical nature of the Veteran's chest pains and his normal 
"PCST" which showed no reversible/fixed defects, the 
Veteran's chest pain was deemed noncardiac and he was 
discharged with follow up with his primary care provider.  An 
echocardiogram was performed and revealed mild global 
hypokinesis, mildly decreased left ventricular function, 
impaired left ventricular filling, and mild "TR". 

In a February 2004 letter, a fellow Army Reservist indicated 
that he was with the Veteran's during two weeks of summer 
camp in 1981 and during the last week of summer camp, the 
Veteran got sick and had been hospitalized.

A December 2004 VA examination report reflects that the 
examiner reviewed the Veteran's claims file, and noted the 
pertinent service treatment records.  The Veteran's stated 
that he has recurrent chest pain and occasional shortness of 
breath.  On physical examination, his heart rhythm was 
basically regular with occasional to frequent extrasystoles.  
The diagnosis was mild cardiomyopathy with slightly decreased 
ejection fraction.  The VA examiner opined that the Veteran's 
slightly reduced ejection fraction is not related to the 
episode of pericarditis in service in 1981 and he could not 
relate the Veteran's current condition to the symptoms that 
he had while he was in the service.  

In a June 2008 letter, D. Bourne, M.D. (the Veteran's VA 
physician) indicated that he treated the Veteran since 2005, 
and prior to that he had been diagnosed with congestive heart 
failure as shown by mild global hypokinesis and reduced left 
ventricular ejection fraction on echocardiogram.  Dr. Bourne 
noted the Veteran's prior history of chest pain in 1976 while 
in service and his later hospitalization in 1981 at Conway 
County Hospital where findings were consistent with 
pericarditis.  Dr. Bourne opined that the etiology of the 
Veteran's current cardiomyopathy is likely his pericarditis 
in 1981, and likely related to his prior chest pain during 
the    Veteran's time in service. 

During the December 2008 Board hearing, the Veteran testified 
that his chest pains begin in service in 1976 and that he had 
recurring episodes with increased pain, which resolved until 
a period of active duty in 1981 "during summer camp", he 
had additional episodes, and at that time he was diagnosed 
with periocarditis.  The Veteran testified that the pains he 
currently experiences are similar to the pains he first 
reported in service, but now they are a lot worse.  He has 
chest pain and radiating arm pain.  The Veteran's attorney 
asserted that the Veteran had provided competent lay 
testimony, which may establish service connection with 
demonstration of continuation of symptomotology, which is 
what the Veteran's testimony has demonstrated (see 
transcript, p.14).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Furthermore, the Court recently emphasized that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection. Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007). 

The Board concludes that the Veteran's report of having a 
continuity of chest pain from the time he was treated in 
service is consistent with the evidence of record and common 
sense and is, thus, credible.  A review of the pertinent 
medical evidence in the claims file reveals that that, while 
seeking treatment for complaints of chest pain in June 1981, 
only three years after discharge from active service, and 
during a time that appears consistent with a period of active 
duty for training (as supported by a statement from a fellow 
reservist noted above), the Veteran was assessed with 
pericarditis.  Moreover, in January 2004, when seen for 
complaints of chest pain, the Veteran referred to his history 
of chest pain during service.  Thus, these statements are 
presumed credible as he was seeking treatment not 
compensation at the time.  All things considered, the post-
service complaints reported by the    Veteran's are 
sufficiently similar and close in time to the in-service 
complaints to demonstrate continuity, and adequate to award 
service connection for the disability. 38 C.F.R. § 3.303(b). 

The Board also has considered that here, while it is not 
clear whether Dr. Bourne reviewed the claims file or 
recounted the Veteran's medical history based on the    
Veteran's own statements, his recitation of the medical 
evidence is consistent with the evidence actually of record; 
hence, is opinion cannot be disregarded or discounted even 
though he did not indicate that he reviewed the claims file.  
See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  As Dr. 
Bourne and the December 2004 VA examiner each accurately 
reviewed the medical evidence and indicated that the rendered 
opinion was based on this evidence, these opinions are 
entitled to approximately the same weight.  Significantly, 
however, the December 2004 VA examiner opined only that the 
Veteran's slightly reduced ejection fraction was not related 
to the episode of pericarditis in service in 1981, but he 
clearly indicated that he could not opine whether the 
Veteran's current condition was related to the symptoms that 
he had while he was in the service.  In contrast, Dr. Bourne 
opined that the Veteran's current cardiomyopathy is likely 
related to his prior chest pain during the Veteran's time in 
service.  The Board points out that VA adjudicators are not 
free to ignore or disregard the medical conclusions of a VA 
physician.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).

In this case, the Board finds that the above cited evidence 
is at least in equipoise as to whether the Veteran's current 
heart disorder, diagnosed as cardiomyopathy, had it's onset 
in service.  Accordingly, with reasonable doubt resolved in 
favor of the    Veteran's, the Board finds that the Veteran 
has a current heart disorder, diagnosed as cardiomyopathy 
that began in service and has continued to the present. Given 
the above, service connection is warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for cardiomyopathy is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans' Affairs


